                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF WISCONSIN

PAUL D. AMMERMAN,

        Plaintiff,
                                                  Case No. 17-cv-193-wmc
   v.

KALEB SINGLETON, SAMUEL
MURPHY, DENISE ROMANOW, TIM
CRAPSER, LARRY FUCHS, AND
SHANE HINTON,

        Defendants.


                            JUDGMENT IN A CIVIL CASE


        IT IS ORDERED AND ADJUDGED that judgment is entered in favor of

defendants dismissing this case.




        /s/                                             11/8/2019
        Peter Oppeneer, Clerk of Court                    Date
